UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

--------------------------------------X

SYLBURN BARTHOLOMEW                         MEMORANDUM AND ORDER
                                             16-cv-6337(KAM)

                      Plaintiff,

     -against-



NANCY A. BERRYHILL,
COMMISSIONER OF SOCIAL SECURITY,

                      Defendant.

--------------------------------------X

KIYO A. MATSUMOTO, United States District Judge:

          Pursuant to 42 U.S.C. § 405(g), plaintiff Sylburn

Bartholomew (“plaintiff” or “claimant”) appeals the final

decision of defendant Acting Commissioner of Social Security

(“defendant” “the Commissioner”), denying plaintiff’s

application for Supplemental Security Income (“SSI”) under Title

XVI of the Social Security Act (“the Act”) on the grounds that

plaintiff is not disabled within the meaning of the Act.

Plaintiff, proceeding pro se, contends that he is disabled under

the Act and is thus entitled to receive SSI benefits, due to his

bipolar disorder.   (ECF No.1, Complaint; ECF No. 12, Plaintiff’s

Affidavit in Opposition to Defendant’s Motion for Judgment

(“Opp. Aff.”).


                                   1
           Presently before the court are defendant’s motion for

judgment on the pleadings and plaintiff’s affirmation in

opposition to defendant’s motion.        (See Opp. Aff.; ECF No. 14,

Memorandum in Support of Defendant’s Motion for Judgment (“Mot.

for Judgment”)).

                             BACKGROUND

           The factual and procedural background of this action

is set forth in a joint stipulation of relevant facts stipulated

by the parties and in the administrative record.        (See ECF No.

14-1, Joint Stipulation of Relevant Facts; ECF No. 15,

Administrative Transcript (“Tr.”).)        The court discusses only

those facts relevant to its determination, as set forth herein.

  I.    Procedural History

           Plaintiff applied for SSI on June 28, 2013, alleging

that he had been disabled since January 1, 2013, due to bipolar

disorder and eye problems.    (Tr. 148-56, 198-202.)      The

application was denied by the Social Security Administration on

October 25, 2013.   (Tr. 73.)   Plaintiff sought reconsideration

of his application, and his application was denied a second time

on March 6, 2014.   (Id. 83-91.)       Plaintiff then requested a

hearing on his application, (Tr. 92-93), and appeared before

Administrative Law Judge (ALJ) Lucian A. Vecchio on July 27,

2015.   (Id. 59-63.)   ALJ Vecchio held a hearing on October 16,



                                   2
2015, at which plaintiff appeared and testified without counsel. 1

(Id. 44-58.)    On November 12, 2015, the ALJ issued a decision

finding that plaintiff was not disabled within the meaning of

the Act.    (Id. 4-18.)   The ALJ’s decision became the final

decision of the Commissioner after the Appeals Council denied

plaintiff’s request for review on October 17, 2016.     (Id. 1-3.)

            The Commissioner filed her motion for judgment on the

pleadings on June 19, 2017, requesting the court affirm the

ALJ’s final decision and dismiss the action.     (ECF No. 13,

Notice of Motion.)    Plaintiff filed his opposition to

defendant’s motion on July 6, 2017, requesting that the

Commissioner’s motion to be denied and the case be remanded to

the ALJ for further development of the record.     (See Generally

Opp. Aff.)

    II.   Personal, Employment, and Non-Medical Evidence

            Plaintiff was born June 4, 1975.   (Tr. 144.)   Within

the 15-year period predating plaintiff’s application he was

employed as: a security guard, from August 2000 to July 2001; a

janitor, from December 2003 to March 2004; and a mover from July

to October 2008.    (Id. 203.)   Plaintiff alleged that he has been

disabled and unable to work since January 1, 2013.     (Id. 148.)


1The ALJ adjourned the first hearing to allow plaintiff to retain
counsel, but after a second adjournment was offered for
plaintiff to retain counsel, plaintiff chose to proceed with the
hearing without counsel. (Tr. 46-47.)
                                   3
           Plaintiff lived by himself in an apartment where he

was able to shower, dress, cook, and perform personal care for

himself.   (Tr. 225-26.)   Plaintiff traveled by walking or public

transportation.   (Id. 228.)    Plaintiff was able to socialize

with others, but had problems getting along with people.         (Id.

229.)   Plaintiff indicated that his impairments affected his

ability to understand, remember, complete tasks, concentrate,

and get along with people.     (Id. 229-30.)    He has been

terminated from jobs for questioning authority.       (Id.)

           Plaintiff testified at the administrative hearing held

on October 16, 2015 that he believed he was disabled due to his

bipolar disorder, which had been diagnosed when he enlisted in

the Navy in 1998.   (Id. 50.)    He was medically discharged from

the Navy after having been enrolled for about six weeks.         (Id.)

Plaintiff testified at the administrative hearing that since his

onset date in January 2013, he had not received any treatment,

therapy, or medication, for his condition.       (Id. 51, 54.)

Plaintiff testified he was ready to enter a program but did not

do so because he did not have insurance.       (Id. 51.)   Plaintiff

testified that he did not have any problems with his eyes when

questioned about his alleged eye impairment. (Id. 57.)




                                   4
  III. Summary of Medical Evidence

        A. Prior to Plaintiff’s June 28, 2013 SSI Application

           While enlisted in the Navy, Plaintiff was

psychiatrically evaluated at the Great Lakes Naval Hospital

(Naval Hospital) in December 1996.     (Tr. 273.)    Based upon the

evaluation, Plaintiff was discharged from the Navy due to

“defective enlistment and induction into the naval service due

to erroneous enlistment into the naval service as evidenced by a

bipolar disorder.”   (Id. 301.)

        B. Medical Evidence on or After June 28, 2013

           Marc Friedman, Ph.D., conducted a consultative

psychological examination on October 2, 2013.       (Id. 305-07.)

Dr. Friedman noted that plaintiff spoke clearly and his social

interaction skills were adequate.     (Id. 306.)    Dr. Friedman

noted plaintiff was slow, but estimated his overall intelligence

to be in the average range.   (Id.)    Dr. Friedman diagnosed

plaintiff with bipolar disorder and assessed a Global Assessment

of Functioning (GAF) score of 60.     (Id. 307.)    He opined that

plaintiff would be unable to deal with stress in a work

environment.   (Id. 306.)

           Thomas W. Materna M.D., an ophthalmologist, conducted

a consultative ocular examination on October 16, 2013.       (Id.

309.)   Dr. Materna’s examination showed no abnormalities. (Id.)



                                  5
          Amy Brams, Ph.D., a State agency psychological

consultant, reviewed the record in conjunction with the initial

determination issued in this case, and completed a psychiatric

review technique form on October 22, 2013.    (Tr. 68.)    Dr. Brams

concluded that plaintiff’s affective disorder did not meet the

criteria of Section 12.04 of the Listing Impairments.      (Id.)

She determined that plaintiff could follow simple instructions,

attend and concentrate, keep adequate pace and persistence, and

relate and adapt to routine tasks in a work situation.      (Id.

70.)

          Algernon Phillips, M.D., a State agency medical

consultant, also reviewed the record in conjunction with the

initial determination on October 24, 2013, and concluded that

plaintiff did not have a severe visual impairment.      (Id. 67.)

Raymond Briski, M.D., a State agency medical consultant,

reviewed the record on March 1, 2014, and agreed that plaintiff

did not have a severe visual impairment.    (Id. 77.)

          Mary Ellen Menken, Ph.D., a state agency psychological

consultant completed a psychiatric review technique assessment

on March 5, 2014, and concluded that plaintiff’s affective

disorder did not meet the criteria of Section 12.04 of the

Listing of Impairments.   (Id. 78.)   She opined that plaintiff

had mild restrictions of activities of daily living; moderate

difficulties maintaining social function; moderate difficulties

                                 6
in maintaining concentration, persistence, or pace; and no

repeated episodes of decompensation.      (Id.)    She opined that

plaintiff would be able to manage basic work-related social

interactions with supervisors and coworkers adequately and

respond appropriately to basic supervision and criticism.         (Id.

80-81.)    Dr. Menken wrote that the opinion of Dr. Friedman that

plaintiff “would be unable to deal with stress in a work

environment” did not appear adequately supported.        (Id. 81.)

            Ashley Dolan, Ph.D., conducted a consultative

psychiatric evaluation on July 24, 2015.        (Id. 320-23.)   Dr.

Dolan noted that Plaintiff’s intellectual functioning was

estimated to be average.    (Id. 322.)    Dr. Dolan diagnosed a

major depressive disorder.    (Id.)     She noted that plaintiff had

mild limitations relating adequately with others and

appropriately dealing with stress.      (Id.)    Dr. Dolan opined that

the results of the examination appeared to be consistent with

psychiatric problems, but they did not appear to be significant

enough to interfere with plaintiff’s ability to function on a

daily basis.    (Id.)

          C. Medical Expert Testimony

            Leslie Fine, M.D., a board-certified psychiatrist,

testified as a medical expert at the administrative hearing held

on October 16, 2015.    (Id. 52-57, 328-30.)      Dr. Fine testified

that based on the record and Plaintiff’s testimony, Plaintiff

                                  7
did not meet or equal the criteria of any listing.    (Id.)    Dr.

Fine opined that Plaintiff was mildly impaired in: activities of

daily living; social interactions; concentration; persistence;

and pace.    (Tr. 56-57.)   Plaintiff had not experienced periods

of decompensation.    (Id. 57.)

                               DISCUSSION

  I.      Standard of Review

          A. The Substantial Evidence Standard

            A district court may set aside determination by an ALJ

“only if it is based upon legal error of if the factual findings

are not supported by substantial evidence in the record as a

whole.”    Greek v. Colvin, 802 F.3d 370, 374-75 (2d Cir. 2015)

(citing Burgess v. Astrue, 537 F.3d 117, 127 (2d Cir. 2008); 42

U.S.C. § 405(g)).    “Substantial evidence” means “more than a

mere scintilla,” rather, it is, “such relevant evidence as a

reasonable mind might accept as adequate to support a

conclusion.”    Richardson v. Perales, 402 U.S. 389, 401 (1971)

(citation omitted); accord Selian v. Astrue, 708 F.3d 409, 417

(2d Cir. 2013).

            “Even where the administrative record may also

adequately support contrary findings on particular issues, the

ALJ’s factual findings must be given conclusive effect so long

as they are supported by substantial evidence.”    Genier v.

Astrue, 606 F.3d 46, 49 (2d Cir. 2010) (per curiam) (citation

                                   8
and internal quotation marks omitted.)    Thus, “[i]f the

reviewing court finds the substantial evidence to support the

Commissioner’s final decision, that decision must be upheld,

even if substantial evidence supporting the claimant’s position

also exists.”   Johnson v. Astrue, 563 F.Supp.2d 444, 454

(S.D.N.Y. 2008) (citing Alston v. Sullivan, 904 F.2d 122, 126

(2d Cir. 1990)).   “[I]t is up to the agency, and not [the]

court, to weigh the conflicting evidence in the record.”    Clark

v. Comm’r of Soc. Sec., 143 F.3d 115, 118 (2d Cir. 1998).     If

the court finds there is substantial evidence to support the

Commissioner’s determination, the decision must be upheld, “even

if [the court] might justifiably have reached a different result

upon a de novo review.”   Jones v. Sullivan, 949 F.2d 57. 59 (2d

Cir. 1991) (internal citation omitted).

        B. The ALJ’s Five-Step Evaluation for Determining
           Disability

           “To receive federal disability benefits, an applicant

must be ‘disabled’ within the meaning of the Social Security

Act.”   Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000) (citing

42 U.S.C. § 423(a), (d).)   The Social Security Act defines

“disability” as an “inability to engage in any substantial

gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a


                                 9
continuous period of not less than 12 months.”    42 U.S.C.

§ 423(d)(1)(A).   “An individual may be determined to be under a

disability only if his physical or mental impairment or

impairments are of such severity that he is not only unable to

do his previous work but cannot, considering his age, education,

and work experience, engage in any other kind of substantial

gainful work which exists in the national economy.”    42 U.S.C.

§ 423(d)(2)(A).

          Regulations issued pursuant to the Social Security Act

set forth a “five-step sequential evaluation” to determine

whether a claimant is disabled.    20 C.F.R. § 404.1520(a)(4); see

also Burgess v. Astrue, 537 F.3d 117, 120 (2d Cir. 2008)

(describing the five-step process).    If at any step, the ALJ

finds that claimant is either disabled or not disabled, the

inquiry ends at that step.   Anderson v. Colvin, No. 15-CV-6720,

2017 WL 1166350, at *6 (E.D.N.Y. Apr. 3, 2017).    The claimant

bears the burden of proof in the first four steps in the

inquiry; the Commissioner bears the burden in the final step.

Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012).

          At the first step, the Commissioner must determine

whether the claimant is engaged in substantial gainful activity.

20 C.F.R. § 404.1520(b).   If not, the Commissioner proceeds to

the second step to determine whether the claimant has a “severe

medically determinable physical or mental impairment.”    Id.

                                  10
§ 404.1520(a)(4)(ii).    An impairment is considered severe if it

“significantly limits [claimant’s] physical or mental ability to

do basic work activities.”    Id. § 404.1520(c).   If the

impairment is severe, the ALJ proceeds to the third step, in

which the Commissioner determines whether the impairment meets

or equals one of the impairments listed in the Act’s

regulations.    Id. § 404.1520(a)(4)(iii); see also 20 C.F.R. Part

404, Subpart P, App’x 1.   If the claimant has one of the listed

impairments, then the ALJ will find that the claimant is

disabled under the Act.    If the claimant does not have a listed

impairment, the ALJ must determine the claimant’s residual

functional capacity (“RFC”) before continuing with steps four

and five.   Puccio v. Colvin, No. 15-CV-06941, 2017 WL 1232488,

at *3 (E.D.N.Y. Mar. 31, 2017).

            An individual’s RFC is “the most [a claimant] can

still do” in a work setting despite any physical and mental

limitations caused by the claimant’s impairments and any related

symptoms.   20 C.F.R. § 404,1545(a)(1).   At step four, the ALJ

uses the RFC determination to determine if the claimant can

perform past relevant work. Id. § 404.1520(a)(4)(iv).       If the

claimant can still perform past relevant work, the claimant is

not disabled.    If the claimant established that the impairments

prevent him from returning to his previous occupation, the ALJ

proceeds to step five, where the Commissioner must determine

                                  11
whether the claimant—given the claimant’s RFC, age, education,

and work experience—has the capacity to perform other

substantial gainful work in the national economy.   20 C.F.R.

§ 404.1520(a)(4)(v).    If claimant can make perform other work,

the claimant is not disabled.

       C. The ALJ’s Affirmative Duty to Develop the Record

          Because benefits proceedings are non-adversarial in

nature, “the [social security] ALJ, unlike a judge in trial,

must [on behalf of all claimants] . . . affirmatively develop

the record.”   Lamay v. Comm’r of Soc. Sec., 562 F.3d 503, 508-09

(ds Cir. 2009) (quoting Tejada v. Apfel, 167 F.3d 770, 774 (2d

Cir. 1999)) (alterations in original).   Further, “when a

claimant appears pro se, the ALJ has a heightened responsibility

to scrupulously and conscientiously probe into, inquire of, and

explore . . . all the relevant facts, and the reviewing court

must make a searching investigation of the record to ensure that

the claimant's rights were protected.”   Massimino v. Shalala,

927 F. Supp. 139, 143 (S.D.N.Y. 1996)(citations omitted); see

also Gold v. Secretary of Health, Educ. and Welfare, 463 F.2d

38, 43 (2d Cir.1972).

          Thus, although substantial deference is afforded to

the ALJ’s determination, remand may be required if the ALJ fails

to discharge his or her affirmative obligation to develop the

record when making a disability determination.   See Butts v.

                                 12
Barnhart, 388 F.3d 377, 386 (2d Cir. 2009) (“[I]n cases where

the ALJ failed to develop the record sufficiently to make

appropriate disability determinations, a remand for further

findings [that] would so plainly help to assure the proper

disposition of [the] claim. . .is particularly appropriate.”)

(citation omitted).

  II.   The ALJ’S Disability Determination

            On November 12, 2015, the ALJ issued a decision

denying Plaintiff’s claims.       (Tr. 7-14.)   At the first step, the

ALJ concluded that plaintiff had not engaged in substantial

gainful activity since January 1, 2013, the alleged onset date

of disability. (Id. 10.)

            At step two, the ALJ found that plaintiff had one

medically determinable impairment: an affective disorder

variably characterized as bipolar disorder and major depressive

disorder.    (Id.)   ALJ Vecchio found that plaintiff did not

allege and there was not any evidence of a physical impairment

or vision impairment.     (Id.)

            At step three, the ALJ found that plaintiff did not

have an impairment or combination of impairments that

significantly limited the ability to perform basic work-related

activities for 12 consecutive months.       (Id. 12.)   Specifically,

the ALJ found that no medical source, clinic, or hospital had



                                    13
provided mental health treatment to plaintiff since the alleged

onset date.    (Id. 11.)

            At step four, the ALJ concluded that plaintiff had

the RFC to perform work activities.       Specifically, the ALJ found

that plaintiff is fully independent in his self-care and

performs all activities of daily living without limitation.

(Tr. 13-14.)    The ALJ next noted that while plaintiff had mild

limitation in social functioning, his manner of relating was

adequate and he could interact appropriately with other

individuals.    (Id. 14.)   The ALJ also found that while plaintiff

had mild limitations in concentration and persistence, the

limitations would not prevent him from finding a job.        At the

administrative hearing, plaintiff testified that he was actively

looking for work in computer programming and he would be able to

do that work if he were offered a job.       (Id. 14, 49.)   In the

last functional area of decompensation, the ALJ found that

plaintiff had not experienced any extended episodes during the

period at issue.    (Id.)

           The first evaluation ALJ Vecchio considered was that

of Dr. Friedman in October 2013.       Dr. Friedman diagnosed

plaintiff with bipolar disorder with a GAF score of 60.         (Id.

14.)   Dr. Friedman noted that plaintiff had mild symptoms in

social functioning, but generally functioned well.       (Id.)    Dr.



                                  14
Friedman concluded that the only limitation plaintiff had was an

inability to deal with stress in a work environment. (Id. 12.)

           The second consultative psychological examination

reviewed by the ALJ was conducted in July 2015, by Ashley Dolan,

Psy.D, who diagnosed plaintiff with major depressive disorder.

(Id.)   Dr. Dolan also concluded that plaintiff had mild

limitations in relating adequately with others and dealing with

stress.   (Tr. 12.)     It was Dr. Dolan’s opinion that claimant

had, at most, mildly limited ability to interact appropriately

with others.    (Id.)

           ALJ Vecchio also engaged the services of medical

expert Dr. Fine to review the evidence.      (Id.)   Dr. Fine

concluded the plaintiff’s affective disorder caused, at most,

mild limitations in activities of daily living, social

interaction, concentration, persistence and pace.       (Id.)   The

ALJ deferred to Dr. Fine’s opinion when conflicting opinions

arose, but the ALJ gave substantial weight to the medical

opinions of the two consultative mental health providers who

examined plaintiff.      (Id. 13.)

           At step four, the ALJ concluded that plaintiff had the

Residual Functional Capacity to perform past relevant work and

was not disabled under section 1614(a)(3)(4) of the Social

Security Act.    Because the ALJ ruled that plaintiff is not



                                     15
disabled, the evaluation ended and there was no need to proceed

to step five.

  III. ANALYSIS

           Plaintiff requested review and remand of the

Commissioner’s determination for further development of the

record, as plaintiff now has Medicaid and can begin regular

medical treatment.    For the reasons stated below, plaintiff’s

request for remand is denied.

       A. ALJ’s Determination of Plaintiff’s Disability

           ALJ Vecchio concluded that plaintiff did not have an

impairment or combination of impairments that significantly

limited his ability to perform basic work activities.     (Tr. 10-

14.)   Although the ALJ acknowledged plaintiff’s affective

disorder, which is a medically determinable impairment, the ALJ

found that it was not severe enough to limit his ability to

perform basic work-related activities for twelve consecutive

months.   (Id. 10.)

           For an impairment to qualify as severe at the second

step of the sequential evaluation, it must “significantly limit

your physical or mental ability to do basic work activities,”

which are “the abilities and aptitudes necessary to do most

jobs,” such as:




                                 16
          1) Physical functions such as walking, standing,

             sitting, lifting, pushing, pulling, reaching,

             carrying, or handling;

          2) Capacities for seeing, hearing, and speaking;

          3) Understanding, carrying out, and remembering simple

             instructions;

          4) Use of judgment;

          5) Responding appropriately to supervision, co-workers

             and usual work situations; and

          6) Dealing with changes in a routine work setting.

20 C.F.R. § 416.921; see Social Security Ruling (SSR) 85-28.

          There is substantial evidence that supports the ALJ’s

finding that plaintiff’s bipolar disorder did not limit his

ability to perform basic work activities.    A review of Dr.

Friedman’s record showed that claimant’s abilities to sustain an

ordinary routine without special supervision, perform activities

within a schedule, and make simple work-related decisions were

not significantly limited.   (Tr. 80.)   Further, although Dr.

Dolan diagnosed plaintiff with major depressive disorder, she

still reached the conclusion that plaintiff’s psychiatric

problems were not significant enough to interfere with

plaintiff’s ability to function on a daily basis.    (Id. 322.)

The ALJ gave substantial weight to the medical opinions of Dr.

Friedman and Dr. Dolan, and ultimately deferred to the opinion

                                17
of medical expert Dr. Fine.    The medical expert concluded that

plaintiff’s affective disorders caused, at most, mild

limitations in daily living.   (Id. 13.)

          Plaintiff argued the ALJ’s decision should be remanded

so the record can be further developed.     (See Opp. Aff. at 1.)

Plaintiff further argued that he previously lacked health

insurance, but has now obtained Medicaid and can begin regular

medical treatment, implying that he was unable to seek treatment

prior to the ALJ’s determination.     (See Id. at 1.)   However,

when questioned at the hearing, claimant testified that, even

without insurance, he did not seek treatment at the Veterans

Administration.   (Tr. 50.)   Moreover, claimant also acknowledged

he did not receive any mental health treatment between being

medically discharged from the Navy in 1998, and his

administrative hearing, nor did he take any medication for his

mental health problems.   (Id. 50-51.)    Further, although

plaintiff requests remand for further development of the record,

he neither points to nor provides any new evidence to be

considered on remand.   Plaintiff’s “plan to begin regular

medical treatment” is not evidence and is insufficient to

warrant remand.   (Opp. Aff. at 1.)

          Accordingly, there is substantial evidence to support

the determination of the ALJ that plaintiff is not disabled and



                                 18
the case will not be remanded for further development of the

record.

                               CONCLUSION

           For the foregoing reasons, plaintiff’s request for

remand is DENIED and defendant’s Motion for Judgment on the

Pleadings is GRANTED.   The Commissioner’s final decision that

plaintiff is not eligible for Supplemental Security Income under

the Social Security Act is hereby affirmed.      The Clerk of Court

is respectfully directed to enter judgment in favor of

defendant, serve a copy of this memorandum and order on pro se

plaintiff, and close this case.



SO ORDERED.

Dated:    April 30, 2019
          Brooklyn, New York

                                        _______ ___/s/____________
                                        Kiyo A. Matsumoto
                                        United States District Judge




                                   19
